Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K of China NewGreenfood Company Ltd. for the fiscal year endedJune 30, 2011, I, Taiping Zhou, Chief Executive Officer and Chief Financial Officer ofthe Companyhereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report on Form 10-K for the period ended June 30, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for the period ended June 30, 2011, fairly presents, in all material respects, the financial condition and results of operations of China NewGreenfood Company Ltd. Dated: September 28, 2011 By: /s/ Taiping Zhou Taiping Zhou Chief Executive Officer andChief FinancialOfficer China NewGreenfood Company Ltd.
